Appeal by Seneca Stone Corporation from so much of the order relating to contract price unanimously dismissed as moot and order otherwise affirmed all without costs, in accordance with the following memorandum: With respect to action No. 2, the parties have stipulated that the reasonable value of the materials supplied by Seneca Stone Corporation (Seneca) was $27,445. Seneca acknowledges that, during the pendency of this appeal, it received payment in that amount from Ruston Paving Company, Inc. Accordingly, Seneca’s appeal with respect to this issue is dismissed as moot. (Appeal from order of Supreme Court, Seneca County, DePasquale, J.—finance charges.) Present—Dillon, P. J., Denman, Green, Balio and Davis, JJ.